Name: Commission Regulation (EC) No 121/98 of 16 January 1998 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: NA;  health;  animal product;  deterioration of the environment
 Date Published: nan

 17.1.1998 EN Official Journal of the European Communities L 11/11 COMMISSION REGULATION (EC) No 121/98 of 16 January 1998 amending Annexes I, II and III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 1850/97 (2) and in particular Articles 6, 7 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food-producing animals; Whereas maximum residue limits should be established only after the examination, within the Committee for Veterinary Medicinal Products, of all the relevant information concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs; Whereas, in establishing maximum residue limits for residues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of residues (marker residue); Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney; whereas, however, the liver and kidney are frequently removed from carcasses moving in international trade, and maximum residue limits should therefore also always be established for muscle or fat tissues; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be established for eggs, milk or honey; Whereas danofloxacin, cefazolin and trimethoprim should be inserted into Annex I to Regulation (EEC) No 2377/90; Whereas lini oleum, folic acid, betain and cefazolin should be inserted into Annex II to Regulation (EEC) No 2377/90; Whereas, in order to allow for the completion of scientific studies, the duration of the validity of the provisional maximum residue limits previously defined in Annex III to Regulation (EEC) No 2377/90 should be extended for penethamate; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorisations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 81/851/EEC (3), as last amended by Directive 93/40/EEC (4), to take account of the provisions of this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II and III to Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 224, 18. 8. 1990, p. 1. (2) OJ L 264, 26. 9. 1997, p. 12. (3) OJ L 317, 6. 11. 1981, p. 1. (4) OJ L 214, 24. 8. 1993, p. 31. ANNEX A. Annex I is modified as follows: 1. Anti-infectious agents 1.1. Chemotherapeutics 1.1.2. Diamino pyrimidine derivatives Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Trimethoprim Trimethoprim Bovine 50 Ã ¼g/kg Muscle, fat, liver, kidney, milk Porcine 50 Ã ¼g/kg Muscle, skin and fat, liver, kidney Poultry 50 Ã ¼g/kg Muscle, skin and fat, liver, kidney Not for use in animals from which eggs are produced for human consumption Equidae 100 Ã ¼g/kg Muscle, fat, liver, kidney Fin Fish 50 Ã ¼g/kg Muscle and skin in natural proportions 1.2. Antibiotics 1.2.2. Cephalosporins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Cefazolin Cefazolin Ovine, caprine 50 Ã ¼g/kg Milk 1.2.3. Quinolones Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Danofloxacin Danofloxacin Bovine 200 Ã ¼g/kg Muscle Not for use in animals from which milk is produced for human consumption 100 Ã ¼g/kg Fat 400 Ã ¼g/kg Liver, kidney Chicken 200 Ã ¼g/kg Muscle Not for use in animals from which eggs are produced for human consumption 100 Ã ¼g/kg Skin and fat 400 Ã ¼g/kg Liver, kidney B. Annex II is modified as follows: 2. Organic compounds Pharmacologically active substance(s) Animal species Other provisions Cefazolin Ovine, caprine For intramammary use only (except if the udder may be used as food for human consumption) Betaine All food producing species Folic acid All food producing species Lini oleum All food producing species C. Annex III is modified as follows: 1. Anti-infectious agents 1.2. Antibiotics 1.2.10. Penicillins Pharmacologically active substance(s) Marker residue Animal species MRLs Target tissues Other provisions Penethamate Benzylpenicillin Ovine 50 Ã ¼g/kg Muscle, fat, liver, kidney Provisional MRLs expire on 1 January 2000 4 Ã ¼g/kg Milk Porcine 50 Ã ¼g/kg Muscle, fat, liver, kidney